DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Receipt of Arguments/Remarks filed on 04/13/2021 is acknowledged. Claims 1-8 and 10-11 are cancelled. Claims 9 is amended. Claims 21-23 are new. Claims 18-19 are not elected and are withdrawn. Claims 9, 12-17, and 20-23 are the object of the present Office Action.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.	

Modified Rejections as Necessitated by the Amendment filed on 10/14/2022
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 12-17, and 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the application of flavonoids from plant extracts, does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether undue experimentation is required are summarized in In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  The court in Wands states: "Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is 'undue,' not 'experimentation'" (Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations."  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2) the amount or direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  While all of these factors are considered, a sufficient amount for a prima facie case are discussed below.  
Applicant claims a topical skin care composition comprising N. alba flower extract.  However, it is unclear from the specification, what the components of extract are. Applicant has not demonstrated, and it is highly questionable that all of the compounds within the groups disclosed (carbohydrates, proteins, etc.) as having a positive effect would provide for the intended use of the claimed invention.
The scope of the required enablement varies inversely with the degree of predictability involved, but even in unpredictable arts, a disclosure of every operable species is not required. A single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements. In re Vickers, 141 F.2d 522, 526-27, 61 USPQ 122, 127 (CCPA 1944); In re Cook, 439 F.2d 730, 734, 169 USPQ 298, 301 (CCPA 1971). However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one species, what other species will work. (MPEP § 2164.04)
The state of the art is unpredictable with regard to plant extracts.    Applicant has not disclosed any species of active compounds, and undue experimentation involved with elucidating an active ingredient of plant material is well established, as explained by H.B. MacPhillamy (1963):
When activity is found, it is then the chemist's task to isolate the chemical individual responsible for this particular effect. This is highly desirable for a number of reasons. The use of medicinal plants in their natural state, or as crude extracts, presents several difficulties. The actual content of the drug may vary with both the locality and the season in which the plant is gathered. As the active principles of many plants are powerful poisons when taken in excess, the dangers of prescribing drugs of uncertain origin are obvious. Equally, the patient may suffer if the drug is of lower activity than usual. Then too, the plant may contain variable amounts of other substances which have only harmful effects. These difficulties can, of course, be overcome by means of suitable biological control tests, but they have the disadvantage that they are rarely capable of high accuracy and are usually time-consuming and expensive. (see page 6) emphasis added.
While Applicant may argue that MacPhillamy was published long ago, and that more sophisticated means of isolating active ingredients from plants are presently used, it remains, to this day, an arduous task to isolate active ingredients of plants. Raskin et al. (2004) list the primary difficulties of natural drug discovery as:
          1.  Incompatibility of a high throughput format with complex botanical extracts.
            2.  Reproducibility
            3. Price 
4. Difficulty in isolating an active ingredient: “Today’s high throughput NCE discovery format requires that active ingredients are characterized rapidly and that the activities associated with previously characterized compounds are ignored.  This is often difficult to achieve in the time frame of the screen.  Since the extract’s activity may be the result of potentiating effects of several compounds, it may be lost or reduced during the isolation process”.
            5. Long resupply time
            6. Geopolitical reasons (see entire reference, especially pages 3419-3421).
Raskin et al. clearly establish the grave difficulty in elucidating active ingredients from plant sources:
Multi-component botanical therapeutics also present unique challenges in identifying their active ingredients and in validating their clinical effects.  Activity-guided fractionation and reconstitution experiments currently used to characterize compound interferences within a mixture are cumbersome and time consuming…..While chromatographic analysis is often employed to produce biochemical fingerprints used for product comparison…..in the absence of information about the identity of active ingredients, such analysis is hardly reliable, since chromatography provides an incomplete picture of the qualitative and quantitative comparison of a complex extract  (p. 3426, col. 2 – p. 3427, col. 1) emphasis added.

Due to the unpredictable nature of plant extracts, it is deemed that the skilled artisan would need to perform undue experimentation in order to ascertain what components of the extracts, in which plants and plant parts, and the solvent would provide for the intended use as instantly claimed.    Unpredictability with regard to plant extracts due to their highly complex nature has been well documented in the art.  Revilla et al. for example (1998) showed that the slightest variations in polarity of solvent and reaction time upon grape extraction provided respective products with unique characteristic properties (See Tables 1, 2, 4, 5, 6 and 7).  In turn, each product would possess varying pharmacological properties based upon their respective methods of extraction. 
Further contributing to the unpredictability of plant extracts, it has been determined that in some cases, the active agent is not a single ingredient, but a combination of ingredients working synergistically to provide a therapeutic effect:
“The blood red sap from the bark of several species of Croton (Euphorbiaceae) are used in traditional medicine in S. America to treat wounds and a series of diseases including cancer.  More than 90% dry weight of the sap consists of mixtures of proanthocyanidins ranging from monomers to heptamers and even to polymers of twenty units.  We have established the chemical structures of these oligomers and the monomeric units are either catechin or gallocatechin…In addition, we isolated some novel diterpenoids and a series of simple phenols as minor constituents.  As a result of biological tests, we have concluded that here is no single ingredient for would healing but that the whole sap contributes to the healing process” (Phillipson, J. 1999). 

It is the opinion of the Examiner, in light of the grave unpredictability in the art with regard to plant extracts, coupled with the unpredictability as set forth in the Instant specification itself, that Applicant is not enabled for any extract as instantly claimed.  Each product obtained from an extraction is unpredictable in nature.  Even the most skilled of artisans would need to quantify each product for constituents as well as efficacy.  Considering this evidence, the skilled artisan, lacking guidance with regard to any solvents a will provide for the intended use of the claims, would necessarily need to perform tedious trial and error protocols without expectation of success in order to ascertain what other extracts would provide for the specific uses as described in the specification.

Response to Arguments:
Applicant has amended Claim 9 to indicate the type of solvent employed for extraction and requests reconsideration of the claims.
The Examiner has considered the amendment and the request; however, the rejection is maintained because it is unclear from the specification, what the components of extract are. As indicated in the above rejection, Applicant has not demonstrated, and it is highly questionable that all of the compounds within the groups disclosed (carbohydrates, proteins, etc.) as having a positive effect would provide for the intended use of the claimed invention. 	Applicant has not disclosed any species of active compounds, and there is undue experimentation involved with elucidating an active ingredient of plant material. As such, the rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 9 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, J. (WO 00/64279), hereinafter Chen, and in view of Xian et al. (JP 2014-172906 A, 22-Sep-2014, translated), hereinafter Xian, and Paharia et al. ( Int J Biomed Res 4.7 (2013): 349-54), hereinafter Paharia, Puri et al. (Trends in biotechnology 30.1 (2012): 37-44), hereinafter Puri, and Wu et al. (CN 103014106 B, translated in IP.com), hereinafter Wu, and as evidenced by Abu Bakar et al.  (2017 IEEE 13th International Colloquium on Signal Processing & its Applications (CSPA 2017), 10 - 12 March 2017). 
Applicant Claims
Applicant claims a skin care composition for improving the appearance of skin; the composition comprising a) 0.1-1% of Nymphaea alba extract, which reduce bilirubin, b) a dermatologically acceptable carrier, and c) 0.1-30% glycerin; wherein the Nymphaea alba extract is an aqueous solution comprising an enzymatic hydrolysate; further comprising at least about 10% of a silicone fluid; 9, further comprising thermally inactivated enzymes; wherein bilirubin level is reduced by more than 15%.
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Chen teaches novel compositions of cactus fruit, ginseng berry and other beneficial ingredients prepared for human consumption and care through ingestion and topical application, including as skin care composition for moisturizing skin (Abstract; Claims 3 and 15).
	Chen expressly teaches compositions comprising 1% white water lily, Nymphaea alba, (Examples 6 and 9) with water, which renders obvious the dermatological vehicle, the aqueous solution, and the amount of N. alba. Chen also teaches compositions comprising 3.5% and 5% glycerin (Examples 7 and 8).
Chen teaches 3.5% and 5% cyclomethicone, which renders obvious the silicone fluid instantly claimed (Examples 5 and 7). 
As such, Chen renders obvious multiple features of Claims 9 and 20. 
With respect to the art rejection above, it is noted that the reference does not teach that the composition “reduces bilirubin level” recited in Claim 9. However, the intended use of the claimed composition does not patentably distinguish the composition, per se, because such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition. Additionally, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See MPEP 2111.02. In the instant case, the intended use does not create a structural difference and the body of the claim does not depend on the intended use for completeness but rather can stand alone. Consequently, the intended use is not limiting.  
Furthermore, regarding the recitation that the composition “reduces bilirubin level” recited in Claim 9, because Chen teaches the Nymphaea alba extract, which the instant claim and specification notes for its property to reduce bilirubin, Chen therefore renders obvious the feature of the claim as it is an inherent property. Because the prior art composition is the identical composition claimed, the composition must necessarily have the characteristics claimed in Claim 9 as the property is not severable from the composition. It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter, which there is reason to believe inherently includes functions that are newly cited, or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to “prove that subject matter to be shown in the prior art does not possess the characteristic relied on” (205 USPQ 594).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. 
Ascertainment of the difference between the prior art and the claims
(MPEP §2141.02)
Chen does not give an example wherein the N. alba extract is with glycerin and silicone fluid.  Chen does not explicitly recite the white water lily extract from flower. Chen does not teach the hydrolysate.
Xian is in the same field of endeavor, and relates the invention of a skin composition containing flower extracts of Camelia and Nymphaea alba. Xian recites that the preparation imparts wrinkle and acne improvement and elasticity to the skin, reduces pore and sebum, and has a whitening effect (Abstract). The composition was tested for its whitening effect on women’s skin (Test Example 8, p. 7, English translation). In one embodiment, the composition has Nymphaea alba extract content of 0.001 to 90% of the composition (p. 3, 6th paragraph, translated), which overlaps with the feature of Claim 9. 
Regarding the hydrolysate in Claim 9, Xian describes the extraction process to involve either heat, alcohol, or acetic acid, thus resulting to the claimed hydrolysate feature. 
Claim 21 is a product-by-process claim, however, patentability is based on the product itself.  If the product is the same as a product from the prior art, the claim is unpatentable. The MPEP indicates that the process of making is only relevant “if the process by which a product is made imparts ‘structural and functional differences' distinguishing the claimed product from the prior art”.  See MPEP 2113: “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The MPEP also indicates that “the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).  “In determining validity of a product-by-process claim, the focus is on the product and not the process of making it.” Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1369 (Fed.Cir.2009). The process of making is only relevant “if the process by which a product is made imparts ‘structural and functional differences' distinguishing the claimed product from the prior art” Greenliant Systems, Inc. v. XicorLLC, 692 F.3d 1261, 1268 (Fed. Cir. 2012). In the instant case, the burden is on the applicant to show that there exists a structural difference when the hydrolysis is performed using enzymatic hydrolysis vs., for instance, chemical or heat hydrolysis, as taught by Xian in order to have patentable weight. 
Nevertheless, Puri teaches enzymatic extraction of bioactives from plants, employing enzymatic hydrolysis, including extraction of carotenoids from marigold flower (p. 39, L. Col., 2nd paragraph).  Puri relays the benefits of use of enzymes in plant extraction, i.e. if limitations such as cost etc. can be overcome, enzyme-assisted extractions could provide increased extraction yields, and enhanced quality product by enabling the use of milder processing conditions such as lower extraction temperatures (p. 41, R. Col., 4th paragraph).  Puri gives an example wherein protopectin was extracted from pumpkin, and a 3h enzyme hydrolysis improved protopectin yield (14%) over an acid-based extraction (7%) process (p. 41, L. Col., last paragraph).  
Wu supports Puri teaches the extraction of N. alba for antioxidant polypeptide therein comprising heating the substrate, treatment with trypsin at 45-60 [Symbol font/0xB0]C, and 1-2h of enzymatic hydrolysis, rapidly heating the hydrolysate to 90 [Symbol font/0xB0]C for 20 minutes for enzyme deactivation treatment, which renders Claim 22 obvious (Abstract).
Paharia is in the same plant extract field as Chen and Xian. Paharia cures the deficiency by teaching that ethanolic extract of Nymphaea alba flower reduces bilirubin level (Abstract). Paharia prepared extracts from flowers of Nymphaea alba and tested two different doses of Nymphaea alba (200 and 400 mg/kg) for their hepatoprotective effect against CCl4-induced and paracetamol-induced hepatotoxicity in rats (pp. 350-352, Sections 2.6.1, 3.1 and 3.2). Paharia shows that bilirubin significantly increased in paracetamol-treated animals, but treatment with Nymphaea alba decreased total bilirubin in a dose dependent manner, i.e. by 64% and 72% with 200 and 400 mg/kg doses respectively (p. 352, Table 2; p. 353, Discussion). As such, Paharia renders Claim 23 obvious. 
Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
Chen teaches all the components instantly claimed, recognizing the suitability of glycerin and silicone fluid in a composition comprising flower extracts.   Therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
Regarding the amount of silicone fluid, while the exact amount of silicone fluid is not disclosed by Chen, it is generally noted that differences in amounts do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such amount is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Given that applicant did not point out the criticality of amount of silicone fluid in the invention, it is concluded that the normal desire of scientists or artisans to improve upon what is already generally known would provide the motivation to determine where in a disclosed set of ranges is the optimum amount. NOTE: MPEP 2144.05.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Paharia and Xian with the primary art, Chen, and add Nymphaea alba to the composition of Chen containing water lily extract, Nymphaea gigantea with reasonable expectations of success because Chen has incorporated a variety of plant extracts (See all examples) and Xian has shown that Nymphaea alba is a useful extract for skin compositions, which imparts many beneficial properties including skin whitening properties. Reduction of bilirubin level correlates with the lightening of skin as evidenced by Abu Bakar, associating bilirubin level to degree of skin discoloration (Abu Bakar, p. 210, Table II), and with Paharia showing that N. alba flower extract decreases bilirubin level. 
Per the instant disclosure, "Hydrolysate" is defined to mean an extract obtained from enzymatic or chemical hydrolysis. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Xian, Puri, and Wu with Chen and use a N. alba flower extract hydrolysate as taught by Xian, modified by Puri and Wu. One would be motivated to employ enzymatic hydrolysis per the teaching of Puri because Puri has taught that enzyme-assisted extractions could provide increased extraction yields, and enhanced quality product by enabling the use of milder processing conditions such as lower extraction temperatures.  After the hydrolysis, one would rapidly heat the hydrolysate to deactivate the enzyme per the teaching of Wu.
Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen,  in view of Xian, Paharia, Puri, and Wu, as applied to Claim 9 above and in further view of Cudalbeanu et al. (Molecules 2018, 23, 1247), hereinafter Cudalbeanu, and Abarike et al. (UDS International Journal of Development, Vol. 2 No. 1, August 2015, 1-11), hereinafter Abarike.   
Applicant Claims
Applicant claims the skin care composition recited above, wherein the Nymphaea alba extract is an aqueous solution with a dry matter content of about 10 g/L to about 50 g/L; comprises about 20% to about 70% carbohydrate, about 20% to about 60% mineral, less than about 20% protein, less than about 3% polyphenol, all based on the weight of the dry matter.
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
	The teachings of Chen, Xian, Paharia, Puri, and Wu, have been set forth supra. 
Ascertainment of the difference between the prior art and the claims
(MPEP §2141.02)
 Chen, Xian, Paharia, Puri, and Wu do not expressly teach the carbohydrate, mineral, protein and polyphenol contents of the extract. 
Cudalbeanu cures the deficiency by teaching the dry matter content of Nymphaea alba extract. Cudalbeanu analyzed the antioxidant compounds, including polyphenol and flavonoids of N. alba by first preparing methanolic extract of 10g sample in 100 mL methanol.  The extracts were analyzed at concentrations ranging from 5 g/L to 50 g/L in aqueous solution depending on the assay need (Abstract; p. 12, Materials and Methods, Sections 3.2 – 3.4), overlapping with the claimed range in Claim 12.  Cudalbeanu shows the total concentration of polyphenol compounds ranging from about 0.08% to 2% (p. 2, Section 2.1; p. 3, Figure 1a), which is within the scope of the claimed range in Claim 16. 
Abarike cures the deficiency of the prior arts by teaching the composition of Nymphaea alba.  Abarike teaches the protein, fiber, and mineral content of Nymphaea alba leaves, stalk, and flowers.  The Examiner interprets the combination of nitrogen-free extract and fiber to mean carbohydrate. Nitrogen free extract is a term of the art, which contains the sugars and starches, which are main sources of energy (p. 8, R. col. last paragraph).  The combined fiber and nitrogen-free extract according to Abarike is within the range from about 60% - 72% (Table 1), reading on the feature of Claim 13. The protein content according to Abarike is in the range of about 10% - 25%, overlapping with the claimed amount in Claim 15. Ash is being interpreted as the mineral content, and is within the range of about 7% - 21%, which overlaps with the claimed range in Claim 14. 
Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
A person skilled in the art would look to Cudalbeanu and Abarike in determining the compound composition of N. alba, and it would have been prima facie obvious to the skilled artisan before the effective filing date to combine the teachings of Cudalbeanu and Abarike with that of Chen, Xian, Paharia, Puri, and Wu, and arrive at the desired composition instantly claimed containing the N. alba having carbohydrates, proteins, and mineral content in the claimed ranges. The extraction procedure and the plant parts used, i.e. whole plant, leaves, flowers, roots, or seeds, would determine the concentrations of the constituents. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to perform experiments on different parts and types of N. alba to identify the percentage of constituents and use the plant parts and extraction process that would yield the desired concentrations of carbohydrates, proteins, minerals, and polyphenols. This variation is also recognized and recited by the Applicants in the instant disclosure (p. 7, lines 8-11). 
In addition, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to add N. alba to the composition according to Chen because Cudalbeanu teaches that N. alba has ideal nutrient contents including polyphenols that confer antioxidant properties. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to optimize the effective concentration to use in a skin care composition. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. See MPEP 2144.05.  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Xian, Paharia, Puri, and Wu, as applied to Claim 9 above and in further view of Bowe et al. (Journal of drugs in dermatology 13, 9, (2014): 1021-1024), hereinafter Bowe.   
Applicant Claims
Applicant claims the skin care composition above, further comprising protease inhibitors.
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
	The teachings of Chen, Xian, Paharia, Puri, and Wu, have been set forth supra. 
Ascertainment of the difference between the prior art and the claims
(MPEP §2141.02)
 Chen, Xian, Paharia, Puri, and Wu do not expressly teach the composition further comprising protease inhibitor. 
Bowe is in a related field of study, which looks at the cosmetic benefits of natural ingredients (Title).  For instance, Bowe describes how the combination of green tea and lotus improved the appearance of rhytides (fine lines) (p. 1022-p. 1023; Green tea section).  Bowe also describes mice treated with soy extracts reduced erythema (red skin patches), and reduced oxidative stress.  Bowe recites that serine protease inhibitors such as soybean trypsin inhibitor (STI) and Bowman-Birk protease inhibitor (BBi) play a role in pigment development, and cites study of moisturizer formulation containing STI and BBI in soy extract on women with hyperpigmentation etc. and found that these women had improved skin tone and appearance (p. 1024, L. Col., last paragraph). 
Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
	Chen and Xian teach the topical application of plant extracts. Bowe teaches cosmetic applications of natural ingredients, and therefore is compatible with Chen and Xian.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Bowe with that of Chen, Xian, Paharia, Puri, and Wu, and add STI and BBI from soy to the composition comprising N. alba flower extract of Chen, Xian, Paharia, Puri, and Wu because Bowe has taught that STI and BBI protease inhibitors helps improve skin tone and skin appearance. As a general principle it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) MPEP 2144.06.

Response to Arguments:

Applicant traverses the §103 over Chen in view of Xian and Paharia; and in view of Puri and Wu. Applicant argues that the Nymphaea alba extract of Chen does not necessarily or inherently reduce bilirubin, and is therefore not an inherent property. Applicant presented data comparing their invention to commercially available products and claims that selecting the right water lily extract provides an unexpected result, i.e. bilirubin degradation benefit.
The Examiner has weighed this argument and found it unpersuasive.  As a first matter, in presenting the data in p. 3 of the Remarks, Fig. 1, Applicant acknowledges that other products with water lily extracts already exists and are known to reduce bilirubin levels, albeit at different degrees. Applicant alleges that Comparative Examples C is not significantly different from the positive control. However, there appears to be a difference between the control and sample C in the Examiner’s assessment. 
	With regards to the unexpected results, the Applicant compared its invention with commercially available ones, but not with the prior art. Commercial products have different known additives, and different concentrations and dosages. Any differences between the claimed invention, commercial products, and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  An unexpected property or result must actually be unexpected and of statistical and practical significance.  The burden is on the applicant to establish the results are in fact unexpected, unobvious and of statistical and practical significance.  See MPEP 716.02.
Applicant further traverses the §103 rejection citing that Xian has nothing to do with bilirubin. Instead, the "whitening effect" described the composition described in Xian is used to "provide an excellent whitening effect by inhibiting tyrosinase activity and suppressing the production of melanin. Applicant is reminded that the rejection is one of obviousness.  The teachings of Xian must be combined with primary art Chen and other arts. Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Xian is in the same field as Chen, and both teach flower extracts, Nymphaea alba and Nymphaea gigantea in skin composition, and the instant claims allow for other components with its “comprising” language. As such, different flower extracts may be added, acting in different capacities in the skin care composition. Importantly, Applicant is reminded that the instant claims are drawn to a skin care composition, and regardless of the recitation of its name/role/use, a composition claim is examined based on the components, and not by how it is used or how it works or its properties.  As such, the claim rejection is proper. 

	
Conclusion
No claims are allowed.   
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.Y.S./Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616